Citation Nr: 1717458	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  12-24 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for status post head injury with cerebral atrophy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from January 1967 to January 1987.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Muskogee, Oklahoma.  

This matter was previously before the Board in February 2015 and August 2016 when it was remanded for further development.  It has now returned to the Board for further appellate consideration.  The Board finds that there has been substantial compliance with the directives of its remands.  The Board notes that in its 2016 remand, it directed that the Veteran's claim be reprocessed under the Secretary of VA's 2016 decision granting equitable relief to Veterans in that they are entitled to new examinations if the previously provided examination was not performed by one of four specialists (psychiatrist, physiatrist, neurosurgeon, or neurologist) and to have their claims reprocessed.  However, upon further review of the claims file, the Board notes that the Veteran's 2012 examination was by a neurologist, and that the neurologist has completed a 2015 opinion.  In an October 2016 supplemental statement of the case (SSOC), the Appeals Management Center readjudicated the Veteran's claim.  In addition, the Veteran has already been granted service connection for his head injury.  Thus, there has been substantial compliance with VA laws and regulations, and an additional remand is not warranted.  

In a March 2017 brief, the Veteran's representative stated that the Veteran provided testimony at a hearing.  However, the evidence is against a finding that the Veteran testified at an RO or Board hearing.  Although the Veteran had initially requested a hearing before a Decision Review Officer (DRO), he withdrew this request in November 2012 written correspondence (VA Form 21-4138).  Thus, the Board finds that the representative statement as to testimony was in error.



FINDINGS OF FACT

1.  The Veteran's post head injury with cerebral atrophy has not manifested in symptoms of impaired judgement, impaired social interaction, impaired orientation, impaired visual spatial orientation, impaired neurobehavioral effects, impaired communication, attention, concentration, executive functions, or more than mild impairment of memory and motor activity.

2.  The Veteran is not in receipt of service connection for cerebellum atrophy.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for status post head injury with cerebral atrophy have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.124a, Diagnostic Code 8045 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating TBI

Diagnostic Code 8045 provides for rating TBI residuals based on three main areas of dysfunction that may result from TBI: cognitive, emotional/behavioral, and physical. 38 C.F.R. § 4.124a, Code 8045.  Ten separate facets are evaluated, with criteria for levels of impairment provided for each facet.  If no facet is evaluated as total (100 percent disabling), the level of the highest facet determines the overall percentage evaluation: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." Id. 

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table. Id. 

The rater is to evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." Id. 

The rater is to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions. Id. 

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations. Id. 

Analysis

The Veteran's service-connected status post head injury with cerebral atrophy is evaluated as 10 percent disabling under DC 8099-8045.  Initially, the Board notes that there are somewhat conflicting opinions as to the etiology of the Veteran's symptoms.  The probative value of medical opinions is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator. Guarneri v. Brown, 4 Vet. App. 467, 470-71 (1993).  There is no requirement that additional evidentiary weight be given to the opinion of a medical provider who treats a veteran; courts have repeatedly declined to adopt the "treating physician rule." See White v. Principe, 243 F.3d 1378, 1381 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).  

The claims file includes a September 2011 examination report by Dr. J.T based on a September 9, 2011 examination.  It reflects that the Veteran denied the following: headaches, numbness, tingling, weakness, paralysis, mood swings, confusion, slowness of thought, problems with attention, difficulty understanding directions, problems with reading, memory, or anxiety/depression.  He also denied problems with vision, taste or smell, and sensitivity to light and sound.  The Veteran denied dizziness, vertigo, and a seizure disorder.  The Veteran reported difficulty in finding the right words to say (expressing yourself) which was noted to be due to cerebral atrophy.  The Veteran also reported slurred speech when tired.  Dr. J.T. found that the Veteran does not have any complications from a head injury in service such as neurological issues or language problems.  In an addendum, he stated that "it is at least as likely as not the cerebral atrophy is due to Traumatic Brain Injury.  Claimant states that he had at least 100 head injuries while working as a mechanic hitting his head against the gear and among other things.  This might affected [sic] his atrophy of the brain over time."

A September 14, 2011 examination report by Dr. J.L. (family medicine) reflects that the Veteran reported complaints of mild memory loss, attention, concentration, or executive function but all were mild in nature, and without objective evidence on testing.  The Veteran scored a 28 out of 30 on the MMSE which was within normal limits.  It was also noted that the Veteran drove himself to the appointment, was pleasant, was friendly, and was without evidence of confusion or dementia on examination.  His judgment was normal, his social interaction was appropriate, he was oriented, his visual spatial orientation was normal, and his state of consciousness was normal.  The examiner noted that the Veteran's motor activity was normal most of the time, but mildly slowed at times due to apraxia.  The Veteran had normal motor activity in the interview but did report balance problems in the last couple of years.  The examiner found that based on cognitive screening, the Veteran demonstrates a cognitive impairment most likely due to diagnosed cerebral atrophy. 

A December 2012 VA examination report reflects that the Veteran's slurred speech, balance problems, and mild forgetfulness are not related to any head injury he suffered.  (The examiner, Dr. E.R. (neurology service/Alzheimer Center) considered the pertinent evidence of record, to include the 2005 MRI results of severe cerebellar atrophy with some cerebral atrophy and deep white matter changes.)

An April 2015 VA examination note from Dr. E.R. reflects his opinion, in pertinent part, as follows:

[the Veteran]'s severe cerebellar atrophy was discovered on a 2005 MRI scan because of symptoms of imbalance when he was working at Tinker Air Force base as an airplane mechanic.  It should be noted that he was discharged from the USAF in 1986.  Thus, the atrophy and deep white matter changes discovered on his 2005 MRI brain scan are not service connected but represent a non-service connected acquired medical condition.  . . . The onset of the Veteran's slurred speech, imbalance and forgetfulness occurred well after he was discharged from the USAF and most likely are due to the cerebellar atrophy seen on his 2005 MRI brain scan. 

The Board acknowledges that Dr. E.R., based on a review of the clinical records, is of the opinion that the Veteran did not have a TBI; the Board does not in any way insinuate that Dr. E.R. is not competent to provide a probative opinion on this matter.  However, the Veteran has been granted service connection for status post head injury with cerebral atrophy, and the Board will not disturb that grant absent clear and unmistakable error in the April 2012 rating decision.  Thus, assuming for purposes of this decision that the Veteran had some type of head injury in service with cerebral atrophy, the Board will discuss whether the Veteran has current residuals of such, and if so, the extent of those symptoms. 

The Veteran has been noted to have cerebral atrophy, cerebellum atrophy, and changes in the white matter.  The Veteran is not in receipt of service connection for cerebellum atrophy or white matter changes.  In this regard, the Board notes that the cerebellum deals with the coordination of movements.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007).  Thus, the Veteran is not in receipt of service connection for a disability of that portion of the brain which deals with coordination of movements (i.e. would coordinate movements such as balance, coordination, and speech.)  The 2012 VA examiner has also stated that the Veteran's slurred speech and imbalance are most likely due to the nonservice-connected cerebellar atrophy.  The Board finds that the VA examiner's opinion which is supported by the definition of cerebellum brain function is more probative than the 2011 clinicians.  (The Board notes that VA policy is that TBI examinations are to be performed by a psychiatrist, physiatrist, neurosurgeon, or neurologist.  The 2012 clinician is a neurologist.)  (The Board also notes that an August 2012 VA clinical record notes complaints of slurred speech, memory problems, instable gait, and a tremor, and notes that the Veteran has "severe cerebellar atroph - stable.")

Next the Board will consider the Veteran's contention as to forgetfulness and concentration or attention problems.  At the September 9, 2011 examination, the Veteran denied such problems.  However, at the September 14, 2011 examination, he reported mild memory loss, attention, concentration or executive function problems.  There was no objective evidence of such on testing.  Notably, on the Mini Mental State Examination (MMSE), the Veteran scored a 28 out of 30, which is indicative that the Veteran did not have memory problems or cognitive impairment.  While the Veteran has complained of these symptoms, they have not been found on clinical examination.  In addition, an August 2012 VA clinical record, which noted the Veteran's complaints with regard to the central nervous system of memory problems, assessed the Veteran with a cerebellar disability, not a TBI or a cerebrum disability.  Thus, even if the Veteran had mild memory problems, they have not been shown by the most probative evidence to be due to his service-connected disability.  (The Board notes that the RO assigned a "1" based on the Veteran's memory, attention, concentration, executive functions.)

Next, the Board will consider the Veteran's complaint of difficulty in finding the right words to say (September 9, 2011 examination), and the findings that the Veteran's motor activity was normal most of the time but mildly slowed at times due to apraxia, and the examiner's finding that cognitive screening, the Veteran demonstrates a cognitive impairment most likely due to diagnosed cerebral atrophy.  These findings were based on the Veteran's reported history.  Even assuming that the Veteran had apraxia due to his service-connected disability, it is not more than mild; thus, it would warrant a "1" under the facet for motor activity.

The evidence also reflects that the Veteran does not have impairment of judgment, social impairment, orientation impairment, visual spatial orientation impairment, impaired neurobehavioral effects, or communication impairment (See e.g. the September 14, 2011 neurobehavioral status examination report, lack of clinical records noting such, and the Veteran's denial of such on his PTSD evaluation).  A December 2012 VA examination report for PTSD evaluation reflects that the Veteran reported that for the last nine years of employment (2000 - 2009), he was a work leader and experienced no occupational impairment.  He reported that since retirement, he stays busy reading, helping with his grandchildren, daily cleaning of a swimming pool, and mowing in the summer.  The Veteran denied having any emotional difficulties.  He reported having slurred speech, balance problems, and intermittent short term memory difficulties.  

The Board finds, based on the record as a whole, that the Veteran's level of impairment is a 0 (or 1 at best as found by the RO) for memory, attention, concentration, executive function; a 0 for judgement; a 0 for social interaction; a 0 for orientation; a 1 at best for motor activity, a 0 for visual spatial orientation; a 0 for neurobehavioral effects; a 0 for communication, and nothing for consciousness.  His subjective symptoms of fatigue at times has not been clinically found to be as likely as not related to his service-connected disability, and he has not had other subjective symptoms found to be as likely as not related to his service-connected disability.  

As noted above, DC 8045 provides for rating TBI residuals based on three main areas of dysfunction that may result from TBI: cognitive, emotional/behavioral, and physical.  The Veteran's highest facet level of "1" results in a 10 percent evaluation for his service-connected disability because, if no facet is evaluated as total, the Veteran's overall percentage evaluation is based on the level of the highest facet.  In this case, a "1" is the highest facet, and a "1" corresponds to a 10 percent evaluation.  

In sum, the Board finds that an increased rating is not warranted.  This finding is based not only on the clinician's findings, but also on the Veteran's reported symptoms and his denial of other symptoms.

Other considerations

As noted above, the Veteran's case has been considered entirely under the VA rating schedule contained in 38 C.F.R., Part 4.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, 8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  As an initial matter, the Board notes that the Veteran's disability does not meet the schedular requirements for a TDIU, so the Board has considered whether referral for extraschedular consideration is warranted.  

While the evidence reflects that the Veteran has slurred speech and balance issues which would affect his employability, those symptoms have been clinically found to not be due to his service-connected disability.  Even if the slurred speech were due to his service-connected disability, the evidence does not indicate it, along with other symptoms, would prevent substantially gainful employment.  The evidence does not suggest that any symptoms of his service-connected disability, singly or in combination, would as likely as not prevent the Veteran from maintaining or obtaining substantially gainful employment.  Also, the Veteran is retired, and has not contended that he would still be working but for service-connected disability.  Thus, the issue of entitlement to a TDIU is not reasonably raised. 

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to an initial disability rating in excess of 10 percent for status post head injury with cerebral atrophy is denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


